[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-15576                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                JUNE 25, 2010
                          ________________________                JOHN LEY
                                                                   CLERK
                   D. C. Docket No. 91-00300-CR-T-17-TGW

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CHARLES W. HUBBARD,
a.k.a. C.W.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (June 25, 2010)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Charles W. Hubbard, a federal prisoner convicted of one count of conspiracy

to possess with intent to distribute cocaine base, in violation of 21 U.S.C. § 846,
through counsel, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion for reduction of sentence based on Amendments 505 and 706. The district

court denied Hubbard’s motion pursuant to Amendment 505 because he previously

had filed a similar motion which was denied on the merits, and the district court

denied Hubbard’s motion pursuant to Amendment 706 because Amendment 706

did not affect his guideline range as he had been held accountable for more than

4.5 kilograms of cocaine base.     On appeal, Hubbard challenges both of these

determinations. After careful review, we affirm.

      We review “de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d

1366, 1368 (11th Cir. 2008), cert. denied, 129 S.Ct. 1657 (2009).

      First, we are unpersuaded by Hubbard’s claim that the district court abused

its discretion in refusing to grant him a sentence reduction pursuant to Amendment

505. Under the law-of-the-case doctrine,

      a legal decision made at one stage of the litigation, unchallenged in a
      subsequent appeal when the opportunity existed, becomes the law of
      the case for future stages of the same litigation, and the parties are
      deemed to have waived the right to challenge that decision at a later
      time.

United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997).

Nevertheless, a district court may consider its previous rulings if the case is still



                                           2
within its jurisdiction, but where there is a final order, the law of the case applies.

Vintilla v. United States, 931 F.2d 1444, 1447 (11th Cir. 1991).            There are,

however, exceptions to the law-of-the-case doctrine, namely, where the defendant

can show either (1) new evidence; (2) an intervening change in the law that dictates

a different result; or (3) that the prior decision was clearly erroneous and would

result in manifest injustice. Escobar-Urrego, 110 F.3d at 1561.

      As applied here, the district court did not err in denying Hubbard’s § 3582

motion to reduce his sentenced based on Amendment 505. The law-of-the-case

doctrine precludes the district court from granting Hubbard’s consecutive § 3582

filed pursuant to Amendment 505 because the district court’s previous denial on

the merits of such a motion became a final order when Hubbard did not appeal it,

and thus, it is now the law of the case. See id. at 1560; Vintilla, 931 F.2d at 1447.

Moreover, Hubbard has not met any of the exceptions to the law-of-the-case

doctrine: (1) he presents no new evidence; (2) there has not been an intervening

law changing the application of Amendment 505 since the district court ruled on

his original motion; and (3) he does not show that he would suffer a manifest

injustice as his life sentence would still be within his new guideline range as

revised by Amendment 505. Escobar-Urrego, 110 F.3d at 1561. Accordingly, we




                                           3
affirm the district court’s denial of Hubbard’s § 3582 motion requesting a sentence

reduction pursuant to Amendment 505.

        We likewise find no merit in Hubbard’s claim that the district court was free

to reject the sentencing guidelines as well as the applicable policy statements to

reduce his sentence. A district court may modify a term of imprisonment in the

case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2).           Amendment 706 to the Sentencing

Guidelines reduced base offense levels for crack cocaine offenses. Jones, 548 F.3d

at 1368. However, Amendment 706 does not apply to reduce a defendant’s base

offense level where more than 4.5 kilograms of cocaine base are involved. Id. at

1369.

        A reduction in the term of imprisonment is not consistent with the guidelines

policy statement, and therefore not authorized by § 3582(c)(2), if “[a]n amendment

listed in subsection (c) does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Finally, neither Booker

nor its progeny “prohibit the limitations on a judge’s discretion in reducing a

sentence imposed by § 3582(c)(2) and the applicable policy statement.” United




                                          4
States v. Melvin, 556 F.3d 1190, 1192 (11th Cir.), cert. denied, 129 S.Ct. 2382

(2009).

        In this case, the district court did not err in denying Hubbard’s § 3582

motion because Amendment 706 did not change his guideline range as he was held

accountable for more than 4.5 kilograms of cocaine base. Jones, 548 F.3d at 1369.

Moreover, Hubbard’s arguments that the district court nevertheless had the

authority to reduce his sentence are foreclosed by precedent. Melvin, 556 F.3d at

1192.

        AFFIRMED.




                                        5